Polygenis v Stone Lounge Press, Inc. (2022 NY Slip Op 02373)





Polygenis v Stone Lounge Press, Inc.


2022 NY Slip Op 02373


Decided on April 12, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 12, 2022

Before: Renwick, J.P., Friedman, Moulton, Mendez, Pitt, JJ. 


Index No. 20414/18E Appeal No. 15688 Case No. 2021-02324 

[*1]Stavros Polygenis, Plaintiff-Respondent,
vStone Lounge Press, Inc. et al., Defendants, Zeus Enterprises of Cortland, Inc., Defendant-Appellant.


Pinsky Law Group, PLLC, Syracuse (Bradley M. Pinsky of counsel), for appellant.
Sacco & Fillas, LLP, Astoria (Alex Diaz of counsel), for respondent.

Order, Supreme Court, Bronx County (Edgar G. Walker, J.), entered January 25, 2021, which denied defendant Zeus Enterprises of Cortland, Inc.'s motion for summary judgment dismissing plaintiff's cause of action for negligence as against it, unanimously affirmed, without costs.
Zeus's motion was based on matters that could have been raised, but were not raised, in its previous motion for summary judgment, and it showed no sufficient justification for the motion court to entertain a successive motion (see Fleming & Assoc., CPA, PC v Murray & Josephson, CPAs, LLC, 127 AD3d 428, 428 [1st Dept 2015]; Phoenix Four v Albertini, 245 AD2d 166, 167 [1st Dept 1997]). That this motion for summary judgment is not duplicative of the prior summary judgment motion is of no moment, as parties generally must assert all available grounds for relief when moving for summary judgment (see Debevoise & Plimpton LLP v Candlewood Timber Group LLC, 102 AD3d 571, 572 [1st Dept 2013]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 12, 2022